IN THE DISTRICT COURT OF APPEAL
                                             FIRST DISTRICT, STATE OF FLORIDA
ERIC HUGHES,
                                             NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED
v.
                                             CASE NO. 1D13-6016
STATE OF FLORIDA,

      Appellee.

______________________________/




Opinion filed February 10, 2015.

An appeal from the Circuit Court of Leon County.
Frank E. Sheffield, Judge.

Nancy A. Daniels, Public Defender, and Kathleen Stover, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.



PER CURIAM.

      AFFIRMED.

LEWIS, C.J., CLARK, and MARSTILLER, JJ., CONCUR.